25234900
		



                                       
                             NUMBER 13-14-00026-CV
                                       
                               COURT OF APPEALS
                                       
                         THIRTEENTH DISTRICT OF TEXAS
                                       
                           CORPUS CHRISTI - EDINBURG
                                       
                                       
                  IN RE THOMAS GARCIA AND STEPHANIE JEFFERSON
                               AND ALL OCCUPANTS
                                       

                       On Petition for Writ of Mandamus.


                                     ORDER
                                       
        Before Chief Justice Valdez and Justices Benavides and Longoria
                               Order Per Curiam
                                       
Relators, Thomas Garcia and Stephanie Jefferson and all occupants, filed a petition for writ of mandamus in the above cause on January 15, 2014, contending that the trial court abused its discretion in striking relator's supplemental answer and affidavit raising the issue of the court's jurisdiction as untimely filed.  The Court requests that the real party, Green Tree Servicing LLC, or any others whose interest would be directly affected by the relief sought, file a response to the petition for writ of mandamus on or before the expiration of ten days from the date of this order.  See Tex. R. App. P. 52.2, 52.4, 52.8.  
IT IS SO ORDERED.		

								PER CURIAM


Delivered and filed the
16th day of January, 2014.